CALLAHAN, C. J.,
concurring. I concur with the result reached in the majority opinion. I write separately, however, because I do not think it is either necessary or desirable to require a party who intends to mention during closing argument the failure of an adversary to call a witness to notify the court and the opposing party in advance. It seems to me that it is always a proper argument to point out a lack of evidence and, as long as the jury is not asked to draw an inference, it is fair comment to bring to the jury’s attention the absence of a witness to support the opposition’s theory of the case.